Title: To George Washington from Major General Alexander McDougall, 28 April 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters Pecks-Kill [N.Y.] April 28th 1779

I was honored with your Favor of the 23rd, accompanied with one to General Putnam, which was immediately forwarded.
The Closing the Communication thrô the Enemy’s Lines, has been explained by a Forage, made by Colonel Emerick to East Chester—That Measure was necessary for them; as many Waggons were collected, least our Parties might disturb him.
The Object of the Enemy for the Campaign, is now clearly explained to me; Altho I own, I had some Doubts about it, before—He will act on the defensive, in the middle states, and push Conquests in the southern ones—Lawrel Hill opposite to Fort Washington, is to be strongly fortifyed—The work is already begun—This and the Fort, forms the Gorge, which Governor Johnstone spoke of, in the House of Commons—when those Works are compleated I am confident, the Enemy will destroy the Works on this Side of the Bridge, and contract his Out-Posts and Guards—A Considerable Embarkation is made, but have not yet found, of what Corps it consists—The Embarkation is certain. It comes various ways—I imagine part of their Plan will be to evacuate Rhode Island. I have the Honor to be Your Excellency’s most humble servant
Alexr McDougall